   8:20-cv-00513-RGK-PRSE Doc # 6 Filed: 12/22/20 Page 1 of 4 - Page ID # 26




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MANETIRONY CLERVRAIN,

                     Plaintiff,                                8:20CV513

       vs.
                                                           MEMORANDUM
DEREK BENNER,                                               AND ORDER

                     Defendant.


      Plaintiff filed his Complaint and a Motion for Leave to Proceed in forma
pauperis in this matter on December 16, 2020. (Filings 1 & 2.) The court now
conducts an initial review of Plaintiff’s claims to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2) (the court “shall dismiss the
case at any time if the court determines that . . . the action . . . is frivolous . . . .”
(emphasis added)).1

                       I.     SUMMARY OF COMPLAINT

     Plaintiff’s Complaint is unintelligible. In his Complaint, Plaintiff refers to
himself as “The Activist” and “The ANT”; lists strings of real (i.e., the


      1
        Plaintiff appears to be a civil immigration detainee at the Moore Detention
Center in Okmulgee, Oklahoma, and is therefore not a prisoner within the meaning
of the PLRA. (Filing 1 at CM/ECF pp. 3, 4, 12.) See Ziglar v. Abbasi, 137 S. Ct.
1843, 1878 (2017) (“By its express terms, the Prison Litigation Reform Act of 1995
(PLRA) does not apply to immigration detainees. See 42 U.S.C. § 1997e(h) (“[T]he
term ‘prisoner’ means any person incarcerated or detained in any facility who is
accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of
criminal law . . .”); see also Agyeman v. INS, 296 F.3d 871, 886 (C.A.9 2002) (“[W]e
hold that an alien detained by the INS pending deportation is not a ‘prisoner’ within
the meaning of the PLRA”); LaFontant v. INS, 135 F.3d 158, 165 (C.A.D.C. 1998)
(same); Ojo v. INS, 106 F.3d 680, 683 (C.A.5 1997) (same).”).
   8:20-cv-00513-RGK-PRSE Doc # 6 Filed: 12/22/20 Page 2 of 4 - Page ID # 27




Administrative Procedure Act) and unreal (i.e., the Ant Movement Act) statutory
provisions and acts; fails to include any coherent statement of facts from which a
plausible claim for relief can be recognized; and neglects to describe the Defendant,
his place of residence, his actions or inaction, and how he constitutionally harmed
Plaintiff.

       As noted in Clervrain v. Marin, No. 20-CV-925, 2020 WL 5408581, at *2
(S.D. Cal. Sept. 9, 2020), Plaintiff “appears to have filed the same incomprehensible
pleading naming random current and former governmental officials in many courts
across the country.” Id. (citing cases; noting that “while Clervrain’s cases name
different defendants, they are all essentially “jabberwocky”). As the court stated in
Clervrain v. Marin, it is impossible “to determine what causes of action are being
alleged against the named Defendant or what relief is being sought.” Id. at 3.

                                II.    DISCUSSION

      A motion to proceed in forma pauperis will be denied, and a case dismissed,
when the movant files a complaint that is frivolous or malicious, fails to state a claim
on which relief may be granted, or seeks monetary relief against a defendant who is
immune from such relief. See 28 U.S.C. § 1915(e)(2)(B); Zessin v. Nebraska Health
& Human Servs., No. 8:07CV247, 2007 WL 2406967, at *2 (D. Neb. Aug. 20, 2007)
(“The moment the complaint is filed, it is subject to review under § 1915(e)(2). If
the complaint falls within the requirements of § 1915(e)(2) when filed, it must be
dismissed.” (internal quotation marks and citation omitted)). Pro se complaints are
to be construed liberally, but they still must allege sufficient facts to support the
claims alleged. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

       Here, there are two reasons for dismissing this action: (1) Plaintiff’s
Complaint violates Rule 8; and (2) Plaintiff’s allegations are frivolous. First,
Plaintiff’s Complaint fails to meet the minimal pleading standard in Federal Rule of
Civil Procedure 8, which requires that every complaint contain “(1) a short and plain
statement of the grounds for the court’s jurisdiction, . . . ; (2) a short and plain
                                           2
   8:20-cv-00513-RGK-PRSE Doc # 6 Filed: 12/22/20 Page 3 of 4 - Page ID # 28




statement of the claim showing that the pleader is entitled to relief; and (3) a demand
for the relief sought . . . .” Further, “[e]ach allegation” is to be “simple, concise, and
direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state enough to “‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”
Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007)). As discussed above, Plaintiff’s Complaint complies with
none of these requirements.

       Second, Plaintiff’s allegations are completely unintelligible and without a
factual or legal basis. See Denton v. Hernandez, 504 U.S. 25, 32-34 (1992) (court
may dismiss complaint of plaintiff proceeding in forma pauperis as frivolous and
may disregard clearly baseless, fanciful, fantastic, or delusional factual allegations);
Jones v. Norris, 310 F.3d 610, 612 (8th Cir. 2002) (dismissing complaint as frivolous
and stating that “[a] complaint is frivolous when it lacks an arguable basis in either
law or fact” (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). Plaintiff will not
be granted leave to amend his Complaint because any such amendment would be
futile. See Silva v. Metro. Life Ins. Co., 762 F.3d 711, 719-20 (8th Cir. 2014) (district
courts can deny motions to amend when such amendments would be futile, such as
claims that are frivolous or could not withstand a 12(b)(6) motion to dismiss); Reuter
v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (“frivolous claims are futile”).

      Accordingly,

      IT IS ORDERED:

      1.     This case is dismissed without prejudice as frivolous;

      2.    Plaintiff’s Motion for Leave to Proceed in forma pauperis (Filing 2) is
denied as moot;

      3.     Judgment will be entered by separate document.


                                            3
8:20-cv-00513-RGK-PRSE Doc # 6 Filed: 12/22/20 Page 4 of 4 - Page ID # 29




   DATED this 22nd day of December, 2020.

                                       BY THE COURT:


                                       Richard G. Kopf
                                       Senior United States District Judge




                                   4
